United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-1844
                                   ___________

United States of America,               *
                                        *
              Appellee,                 *
                                        * Appeal from the United States
         v.                             * District Court for the
                                        * District of South Dakota.
A.E.B., Juvenile,                       *
                                        * [UNPUBLISHED]
              Appellant.                *
                                   ___________

                             Submitted: August 7, 2008
                                Filed: October 1, 2008
                                 ___________

Before MURPHY, BYE, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      A.E.B. challenges as unreasonable the 9-month detention sentence the district
     1
court imposed following revocation of his juvenile probation. He argues that the
court abused its discretion because it did not “fairly take into account” certain 18
U.S.C. § 3553(a) factors, as it did not properly consider his educational goals and
achievements while on probation, and it made a statement at sentencing about his
alleged drug use that was not supported by the record.



         1
        The Honorable Charles B. Kornmann, United States District Judge for the
District of South Dakota.
       We reject this argument. The district court stated that it had taken into account
all the section 3553 factors. Moreover, the court was not required to comment
explicitly on A.E.B.’s educational goals and achievements. See United States v.
M.R.M., 513 F.3d 866, 868 (8th Cir. 2008) (while this court has found reference to
some § 3553(a) factors useful in determining whether district court permissibly
considered certain evidence as relevant in juvenile proceeding, it has not declared that
district court must balance all § 3553(a) factors in making juvenile disposition),
petition for cert. filed, (U.S. June 17, 2008) (No. 07-11488); cf. United States v. White
Face, 383 F.3d 733, 740 (8th Cir. 2004) (district court need not mechanically list
every § 3553(a) consideration when sentencing defendant upon revocation of
supervised release). To the extent the district court’s reference to A.E.B.’s alleged
drug use was improper, we find no indication that the court gave this allegation
significant weight in determining his sentence. See United States v. Long Soldier, 431
F.3d 1120, 1123 (8th Cir. 2005) (abuse of discretion occurs when court, inter alia,
gives significant weight to improper or irrelevant factor).

       After careful review, we conclude that A.E.B.’s revocation sentence is not
unreasonable. See United States v. Griggs, 431 F.3d 1110, 1111, 1115 (8th Cir. 2005)
(reviewing sentence imposed after revocation of probation under “unreasonableness”
standard announced in United States v. Booker, 543 U.S. 220, 258-63 (2005)); cf.
M.R.M., 513 F.3d at 868 (this court has jurisdiction to determine whether sentence
imposed under Federal Juvenile Delinquency Act was imposed in violation of law or
is plainly unreasonable; district court enjoys broader discretion when sentencing
juvenile offender than when sentencing adult).

      Accordingly, we allow counsel to withdraw, and we affirm.
                     ______________________________




                                           -2-